Citation Nr: 0112491	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  00-05 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for cervical cancer.

2.  Entitlement to an increased initial rating for mixed 
migraine and tension headaches, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from September 1989 to 
September 1998. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran does not currently have and has not ever had 
cervical cancer.

3.  The veteran has frequent non-prostrating headaches which 
are usually relieved by Midrin.


CONCLUSIONS OF LAW

1.  Cervical cancer was not incurred in or aggravated by 
active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).

2.  The criteria for an evaluation in excess of 10 percent 
for mixed migraine and tension headaches have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Where a veteran served 
continuously for 90 days or more during a period of war, or 
during peacetime service after December 31, 1946, and a 
malignant tumor becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran claims that she was diagnosed and treated for 
cervical cancer in service.  She asserts that she was 
diagnosed with "CIN I", which, she contends means carcinoma 
in situ, Stage I.  However, her representative submitted a 
list definitions of abbreviations from a medical dictionary 
which shows that CIN means cervical intraepithelial 
neoplasia, not carcinoma in situ.

The veteran's service medical records show that in July 1990 
she had an abnormal PAP smear, CIN II or CIN III.  July 1990 
biopsies revealed that the veteran had benign endocervical 
mucosa and moderate dysplasia, CIN II.  The veteran was 
treated with laser ablation and subsequently had negative PAP 
smears until May 1995.

An August 1990 service medical record stated that the veteran 
had had an operation for cervical cancer earlier in August 
1990, but there is no report of any surgical procedure to 
excise a cancerous growth from the cervix.  A September 1992 
service medical record also gave a history of the veteran 
having had cancer of the cervix, but there was not a clinical 
finding of cancer of the cervix.  The service medical records 
do not contain a pathology report with a diagnosis of cancer 
of the cervix.

A May 1995 cytology report indicated that the veteran had low 
grade SIL consistent with mild dysplasia (CIN I).  A June 
1995 pathology report indicated that endocervical curettings 
had scant benign endocervical fragments.  A March 1998 
surgical pathology report indicated that endocervical 
curettings revealed benign endocervical and endometrial 
curettings.  The July 1998 discharge examination report 
referred to the March 1998 pathology report.  

On VA examination in February 1999, the examiner noted a 
history of inservice laser surgery for cervical cancer 
ablation, and recent colposcopy with biopsy in September 
1998.  The examiner noted that the veteran did not receive 
any chemotherapy, radiation or other therapeutic procedure 
following the laser ablation in August 1990.  The examiner 
further noted that the veteran had a history of abnormal PAP 
smears.  The veteran stated that, since a diagnosis of 
cervical cancer, she had had increased frequency of 
colposcopy and PAP smear examinations causing increasing 
discomfort with each examination.  The veteran stated that, 
with the biopsy performed on her last colposcopic examination 
in September of 1998, she had had onset of brown discharge 
prior to her onset of her menses as well as increased 
abdominal cramping with the onset of bleeding which followed 
the brown discharge.  

Examination revealed the veteran to have erythematous change 
zone surrounded by irregularly shaped cervical tissue, 
without evidence of plaque or lesion.  Bimanual examination 
revealed a freely movable cervix which was very anterior 
without pain upon palpation of the bilateral ovarian area.  
No masses were palpated.  A PAP smear was abnormal, it 
indicated low grade squamous intraepithelial lesion, mild 
dysplasia (CIN I).  The PAP smear report also noted atypical 
endocervical cells of undetermined significance.  The report 
stated that colposcopy, biopsy and/or endocervical curettage 
were recommended if clinically indicated.  The report further 
stated that a PAP smear should not be used as the sole means 
to detect cervical cancer, that it is only a screening 
procedure to aid in the detection of cervical cancer and its 
precursors.  The VA examiner did not indicate that any 
further testing/biopsies were recommended.  The VA examiner's 
impression was CIN I (mild dysplasia).  The examiner noted 
that the most common cause of cervical dysplasia was a 
sexually transmitted virus.

Although the service medical records in August 1990 and 
September 1992 do give a history of the veteran having had 
cancer of the cervix, the actual clinical records show that 
the veteran did not have cancer of the cervix.  The February 
1999 VA examination report also noted a history of the 
veteran having cancer in service, without any chemotherapy, 
radiation or other treatment for cancer.  The VA examination 
did not reveal any current cervical cancer; the report showed 
the veteran to have only mild dysplasia.  Because the medical 
evidence of record, when reviewed for clinical and 
pathological findings, shows that the veteran has not ever 
had cancer of the cervix and that she does not currently have 
cervical cancer or residuals of cervical cancer, service 
connection for cervical cancer may not be granted.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

The Board notes that the back sides of the July 1998 Report 
of Medical Examination and the July 1998 Report of Medical 
History are not contained in the veteran's claims file.  
However, the Board finds that there is no duty to attempt to 
obtain additional service medical records, because the 
veteran has not been shown to have a current disability of 
cancer of the cervix or residuals of cancer of the cervix 
and, absent competent evidence of a current disability, 
service connection may not be granted.  There is thus no 
reasonable possibility that attempting to obtain additional 
service medical records would aid in substantiating the 
veteran's claim. See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified at 38 U.S.C. § 5103A). 


II.  Headaches

With regard to the claim for an increased evaluation for 
headaches, the Board finds that the RO complied with VA's 
duty to assist the veteran by making reasonable efforts to 
aid in substantiating her claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the headache disability, except as 
reported below.  

Disability ratings are determined by applying the criteria 
set forth in VA's  Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000). 

The veteran seeks an evaluation in excess of 10 percent for 
her headaches.  By rating action in June 1999, the veteran 
was granted service connection and a 10 percent rating for 
mixed migraine and tension headaches, effective from the day 
after separation from service.  As the veteran's appeal stems 
from an original rating decision granting service connection, 
separate ratings for the headache disability can be assigned 
for separate periods of time based on facts found, a practice 
known as staged ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

On VA examination in February 1999, the veteran described a 
history of migraine headaches occurring since service.  She 
reported having a migraine headache every one and a half to 
two weeks, lasting for five to six hours, with preceding 
photophobia.  The veteran stated that she had required 
several hours of sleep for the migraine to abate, but 
recently has been using Midrin on a p.r.n. basis and had only 
had one migraine in the past several months which had not 
responded to the Midrin therapy.  The veteran stated that she 
had associated nausea, but did not have any associated 
weakness, numbness or signs of other neurological 
involvement.  The veteran described her headaches as 
beginning at the base of the left neck and extending up to 
the front of her head.  She said that they were severe in 
intensity. 

Examination revealed increased tension in the paracervical 
musculature with increased palpation along the left 
paramusculature of the vertebra.  The veteran's pupils were 
equal, round and reactive to light and accommodation.  The 
veteran did not exhibit any signs of weakness or neurological 
abnormality.  No masses were palpated.  The pertinent 
impression was mixed tension/migraine headaches, which were 
exacerbated by increased tension and relieved easily with 
Midrin.

The veteran's service-connected mixed migraine and tension 
headaches are rated under the diagnostic code for migraines.  
A 30 percent rating is warranted for migraines with 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months; a 10 percent 
rating is warranted for migraines with characteristic 
prostrating attacks averaging one in two months over the last 
several months; and a noncompensable rating is for assignment 
for migraines with less frequent attacks.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

The veteran has asserted that she does meet the criteria for 
a 30 percent rating because she has migraine headaches more 
than once a month.  However, as noted above, a 30 percent 
rating depends on the severity of the headaches, not just the 
frequency of the headaches.  While the veteran has complained 
of severe headaches every one and a half to two weeks, the 
record does not indicate that the veteran's current headaches 
are of such severity as to result in prostrating attacks .  
In fact, the evidence shows that the veteran's headaches are 
responsive to Midrin, with only one migraine in the several 
months prior to the VA examination not responsive to Midrin.  
The Board notes that service connection for a headache 
disability had been in effect for less than five months at 
the time of the September 1999 VA examination.  There is no 
competent evidence that the veteran has been having  
prostrating headache attacks which meet or approximate the 
criteria for an evaluation of 30 percent.  Entitlement to an 
evaluation in excess of 10 percent is thus not established.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
As the veteran's headache disorder has not met the criteria 
for a 30 percent rating at any time since September 1998, 
staged ratings are not warranted.  See Fenderson.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000). 


ORDER

Service connection for cervical cancer is denied.

An evaluation in excess of 10 percent for mixed migraine and 
tension headaches is denied.


		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals



 

